           Case 4:18-cv-00325-KGB Document 18 Filed 12/18/19 Page 1 of 5
                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov

                                                           December 18, 2019


Ms. Teresa Lynette Bloodman
P.O. Box 13641
Maumelle, AR 72113

         RE: 19-1618 R. Stark Ligon, Jr. v. Teresa Bloodman

Dear Ms. Bloodman:

       The court has issued an opinion in this case. Judgment has been entered in accordance
with the opinion. The opinion will be released to the public at 10:00 a.m. today. Please hold the
opinion in confidence until that time.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
received in the clerk's office within 14 days of the date of the entry of judgment. Counsel-filed
petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
for mailing is allowed, and the date of the postmark is irrelevant for pro-se-filed petitions. Any
petition for rehearing or petition for rehearing en banc which is not received within the 14 day
period for filing permitted by FRAP 40 may be denied as untimely.

                                                           Michael E. Gans
                                                           Clerk of Court

NDW

Enclosure(s)

cc:      Mr. William C. Bird III
         Mr. Michael Harmon
         Mr. R. Stark Ligon Jr.
         Mr. Jim McCormack

            District Court/Agency Case Number(s): 4:18-cv-00325-KGB




      Appellate Case: 19-1618      Page: 1          Date Filed: 12/18/2019 Entry ID: 4862970
       Case 4:18-cv-00325-KGB Document 18 Filed 12/18/19 Page 2 of 5




                United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1618
                       ___________________________

  R. Stark Ligon, Jr., as Executive Director of the Supreme Court Committee on
                               Professional Conduct

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

           Teresa Lynette Bloodman, Attorney at Law, ABN 2005055

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: December 16, 2019
                           Filed: December 18, 2019
                                 [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.




  Appellate Case: 19-1618    Page: 1      Date Filed: 12/18/2019 Entry ID: 4862970
          Case 4:18-cv-00325-KGB Document 18 Filed 12/18/19 Page 3 of 5




       Teresa Bloodman appeals the district court’s1 order remanding her disbarment
proceeding to Arkansas state court. We have jurisdiction to review the remand order
because it involves a removal under 28 U.S.C. § 1443 (civil action commenced in
state court can be removed to federal court when action is against any person who is
denied or cannot enforce in state court any law providing for equal rights of United
States citizens). See 28 U.S.C. § 1447(d) (order remanding case to state court is not
reviewable unless case was removed pursuant to, inter alia, § 1443).

       We conclude that remand was proper because Bloodman failed to show that she
met the requirements for removal under § 1443, as she did not show that, due to state
law or an equivalent basis, she will be denied, or cannot enforce, her federal rights in
state court. See Medtronic Sofamor Danek, Inc., v. Ganon, 913 F.3d 704, 707 (8th
Cir. 2019) (grant of motion to remand is reviewed de novo); Neal v. Wilson, 112 F.3d
351, 355 (8th Cir. 1997) (removal under § 1443 is warranted only if, inter alia, it can
be predicted by reference to law of general application that party will be denied, or
cannot enforce, federal rights in state court; in unusual case, equivalent basis could be
shown for “equally firm prediction” that party will be denied, or cannot enforce,
federal rights in state court). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                          -2-



   Appellate Case: 19-1618     Page: 2     Date Filed: 12/18/2019 Entry ID: 4862970
                  Case 4:18-cv-00325-KGB Document 18 Filed 12/18/19 Page 4 of 5


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Wednesday, December 18, 2019 8:20 AM
Subject:             19-1618 R. Stark Ligon, Jr. v. Teresa Bloodman "per curiam opinion filed" (4:18-cv-00325-KGB)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 12/18/2019

Case Name:       R. Stark Ligon, Jr. v. Teresa Bloodman
Case Number: 19‐1618
Document(s):     Document(s)




Docket Text:
PER CURIAM OPINION FILED ‐ THE COURT: David R. Stras, Roger L. Wollman and Jonathan A. Kobes (UNPUBLISHED)
[4862970] [19‐1618] (Nicole Wagstaff)

Notice will be electronically mailed to:

Mr. William C. Bird, III: william.bird@arkansasag.gov, katie.wilson@arkansasag.gov, agcivil@arkansasag.gov
Ms. Teresa Lynette Bloodman: teresabloodman@yahoo.com
Mr. Michael Harmon: michael.harmon@arcourts.gov
Mr. R. Stark Ligon, Jr.: stark.ligon@arcourts.gov
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov


The following document(s) are associated with this transaction:
Document Description: Counsel Opinion Letter
Original Filename: /opt/ACECF/live/forms/NikiWagstaff_191618_4862970_CounselOpinionLetters_285.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=12/18/2019] [FileNumber=4862970‐1]
[768035a6b1e7e3fbb9262a3b68a51ddcf5f5c4ee842ccc9595fd5f6a7b299859e2fccd71ac85ae66f229bbe6a0217c9f125a5
92a516632051e5b7d053f515944]]
Recipients:

       Mr. William C. Bird, III
       Ms. Teresa Lynette Bloodman
       Mr. Michael Harmon
       Mr. R. Stark Ligon, Jr.
                                                             1
                  Case 4:18-cv-00325-KGB Document 18 Filed 12/18/19 Page 5 of 5
       Mr. Jim McCormack, Clerk of Court

Document Description: Opinion
Original Filename: 191618U.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=12/18/2019] [FileNumber=4862970‐0]
[9f5dabbb7fc8451caa84240e25f3580511d6816b77720a3a819581adcad055e5e94edf7af8a669466307b76d2f9ef614a6a
4ec2d3ad655f688b2a75dc914b8e7]]

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4862970
RELIEF(S) DOCKETED:
 not for publication
DOCKET PART(S) ADDED: 6434808, 6434809, 6434810




                                                               2
